        Case 1:11-cv-10230-MLW Document 653 Filed 10/27/20 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

Plaintiffs,                                                No. 11-cv-10230 MLW

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A. SUTHERLAND,
and those similarly situated,
                                                           No. 11-cv-12049 MLW
Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and DOES 1-20,

Defendants.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS AND
PROFIT SHARING PLAN, on behalf of itself, and JAMES
PEHOUSHEK-STANGELAND, and all others similarly situated,
                                                           No. 12-cv-11698 MLW
Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,

Defendant.


                   THE HAMILTON LINCOLN LAW INSTITUTE’S
              CENTER FOR CLASS ACTION FAIRNESS’S REPLY IN SUPPORT
                 OF ITS MOTION FOR AN ATTORNEYS’ FEES AWARD
         Case 1:11-cv-10230-MLW Document 653 Filed 10/27/20 Page 2 of 9




                                           INTRODUCTION

        Customer Class Counsel filed an Opposition (“Fee Opp.,” Dkt. 650) to CCAF’s Motion for

Attorneys’ Fees Award. Dkt. 647 (“Fee Mot.”). And the Special Master filed a Consolidated Response

setting forth his views that any fee award ought not be paid from the common fund. Dkt. 652

(“Master’s Resp.”).

        Neither filing quibbles with CCAF’s deeply discounted hourly rates no higher than $365/hour.

Nor do the filings argue that the hours or $60,690 lodestar for tasks related to Court-requested filings

are excessive in view of the work product that CCAF produced, which indisputably helped the Court.

        Class Counsel does not dispute the substantial common benefit attributable to CCAF’s work.

In fact, Class Counsel’s brief includes a lengthy footnote concluding that “[w]hile no recovery is

warranted, to the extent that Court does grant an award, the fees may be paid from the common fund

based on the common benefit of $6.2 million that CCAF claims to have added to it.” Fee Opp. at 5

n.6 (citing US Airways, Inc. v. McCutchen, 569 U.S. 88, 96 (2013)). Plaintiffs instead argue that CCAF

could not receive fees as an amicus. Special Master takes the reverse position—citing the same cases

that CCAF flagged—that the party responsible ought to pay and not the class. Compare Master Resp.

at 3-4 with Fee Mot. at 10-11.

        CCAF candidly admitted that such an award has not been granted before. But this case is

unlike prior precedents. As an amicus CCAF not only helped the court, but it produced a substantial

common benefit. While CCAF agrees with the Master that its fees ought to be paid by Class Counsel

(not by the innocent class nor ERISA counsel), the common benefit exists and distinguishes this case

from those where the amicus provided only judicial benefit.




                                                   1
         Case 1:11-cv-10230-MLW Document 653 Filed 10/27/20 Page 3 of 9



I.      Class Counsel mischaracterizes CCAF’s motion: it does not contend that it was
        appointed for all purposes, but only for specific work in 2018 identified in its
        application.
        Class Counsel does not deny that the Court’s July 31, 2018 Order (Dkt. 410) summoned CCAF

back to the case after over sixteen months of inactivity. Fee Mot. at 5. Class Counsel instead minimizes

the order’s scope and mischaracterizes CCAF’s argument.

        Class Counsel incorrectly say that the Court’s July 31 Order only pertained to CCAF’s pending

motion for appointment as guardian ad litem. The July 31 Order dealt with several open questions in

the wake of Labaton’s unsuccessful application for writ of mandamus to have the case reassigned

(Dkt. 402) and Class Counsel’s pending Motion For Clarification that the Master’s Role Has

Concluded. Dkts. 302 & 310. Class Counsel took the position that the Special Master could not

continue to participate and Special Master took the reverse position. Dkt. 377. The Court therefore

solicited a third opinion from CCAF in an order that also directed the parties to address whether the

Special Master could be reappointed to respond to objections to his Report and Recommendation.

Dkt. 410 at 3. At the time of this order, CCAF knew almost nothing about this dispute given that

several the documents pertaining to it (including the memoranda) were filed under seal, so on the next

day CCAF promptly moved to unseal the documents so it could reply to the Court within six days as

it had been ordered. Dkt. 413. The Court granted this motion (Dkt. 414), and on August 7, 2018

CCAF provided its third opinion, citing substantial authority and recommending that the Court can

and should reappoint the Master to respond to the objections, but also cautioning that the Master’s role

should be clearly defined to avoid collateral objections about his neutrality. Dkt. 420 at 7-14.

        Class Counsel ignores this history—one of their own tendentious making—and instead argues

using scare quotes that the Court’s “‘request’ was merely further inquiry into the motion that CCAF

submitted when it voluntarily inserted itself into the proceedings.” Fee Opp. at 4. No—it was related

to a motion that Class Counsel filed in an effort to get the Master kicked out of the case. Class Counsel

argues in a footnote that “[t]he Court’s request for CCAF to opine on the Court’s authority to permit



                                                   2
            Case 1:11-cv-10230-MLW Document 653 Filed 10/27/20 Page 4 of 9




the Master to address the objections related directly to CCAF’s pending motion. If the Special Master

could not respond to the objections, the purported need for court-appointed amicus or a guardian ad

litem may have increased.” Id. at n.5. But this is only true insofar that any tactic employed by Class

Counsel might tend to increase or decrease the need for a Special Master, and the argument falls apart

considering that Class Counsel—not CCAF—thought the Master should be excused, and they certainly

were not trying to have CCAF appointed guardian ad litem when they staked out their opportunistic

position. Contrariwise, CCAF was not angling for appointment by providing the Court with its candid

third opinion recommending that the Master be explicitly tasked with responding to Class Counsel’s

objections.

        Class Counsel also mischaracterize CCAF’s position. They argue “[i]t is inconceivable that the

Court’s request for CCAF to provide more information regarding why an appointment should be

made could be construed to effectively make such an appointment.” Fee Opp. at 5. CCAF does not

ask the court to make this leap. CCAF agrees it was not appointed guardian ad litem, and it further

agrees that most of its participation in the case has taken a predominantly voluntary character. This is

why CCAF’s fee application covers only work performed from July 31 to August 6 and October 11

to November 20, 2018. In actuality, CCAF has helpfully participated for years—since Ted Frank spoke

to a Boston Globe reporter in 2016, and later in 2017 when it pointed out a potentially dangerous Rule 60

issue. Fee Mot. at 5. And after 2018, CCAF attended three days of live hearings and filing post-hearing

briefs with over 500 pages of exhibits assembled from Class Counsel’s voluminous detailed billing. Id.

at 7; Dkt. 584. CCAF seeks payment for none of these earlier or later tasks and has forever waived its

entitlement to fees for that work.1



        1The Master finds it “unclear whether HLLI intends to bill for prospective hours worked.”
To be clear: CCAF will not move in the future for attorneys’ fees unless and until it becomes appointed
by the Court or the First Circuit, and if it does move for such fees, it will not request any fees for time
worked before such appointment.


                                                    3
         Case 1:11-cv-10230-MLW Document 653 Filed 10/27/20 Page 5 of 9




        CCAF agrees that the Court has heretofore declined its motion to participate as guardian ad

litem, but the Fee Motion accounts for this by only proposing to award fees for activity done at least

in part at the Court’s sua sponte suggestion. The resulting common benefit for the class makes CCAF’s

motion unlike requests by amici for statutory fee shifting awards as in Morales v. Turman, 820 F.2d 728

(5th Cir. 1987) and A. Hirsh, Inc. v. United States, 948 F.2d 1240 (Fed. Cir. 1991). Class counsel do not

deny that CCAF helped generate a substantial common benefit. And unlike statutory fees available

only for a “prevailing party,” the reasonable attorneys’ fees under common benefit doctrine extends to

any “litigant or a lawyer who recovers a common fund for the benefit of persons other than himself.”

US Airways, Inc. v. McCutchen, 569 U.S. 88, 96 (2013); Fee Opp. 5 n.6.

        CCAF has limited its fee request to time where the Court directed it to do some work (albeit

short of formal appointment) where the same work also resulted in a substantial common benefit. Its

request may be alternately justified under either approach.

II.     CCAF provided a common benefit to class members by recommending a fee award
        lower than any party suggested—including the Special Master.
        The Special Master does not oppose an award of fees from Class Counsel (Master Resp. 2),

but it attacks the suggestion that CCAF could be awarded fees from the common fund. While the

Court clearly relied heavily on the excellent work of the Master to investigate the unexpectedly

complicated practices of Class Counsel, CCAF respectfully disagrees with the Master’s denial “that

HLLI added such substantial value to this case, financially or legally, such that it qualifies for

compensation under the common benefit theory.” Master Resp. at 5.

        The Master does not dispute that the Court’s February 27 Order (Dkt. 590, “Fee Order”)

returned over $6.2 million more to the class than would have occurred under the Master’s most

aggressive recommendation. The Master cites no law suggesting this sum is somehow legally

inadequate to classify as a common benefit. While the Court certainly “relied heavily on the Special

Master’s factual findings and legal analysis in identifying the issues” (Master Resp. at 6) the Court also



                                                    4
         Case 1:11-cv-10230-MLW Document 653 Filed 10/27/20 Page 6 of 9




relied on CCAF’s arguments and authority. In particular, the Court’s conducted extensive analysis of

the megafund issue (Fee Order at 72-79), studies of other fee awards (id. at 129-30), the relationship

between Chargois and convicted Arkansas Treasurer Martha Schoffner (id. at 61), the

misrepresentation of the Fitzpatrick study (id. at 148-50), and a comparison to the BoNY Mellon

settlement (id. at 81-84). CCAF briefed all of these issues on November 20, 2018 and argued for a

lower overall fee award than the Master recommended. Dkt. 522. The Special Master does not dispute

that none of these topics were the focus of his filings. In fact, on the same date, the Master argued

that the $75 million overall fee award was appropriate and that any adjustments from that high

megafund baseline should be imposed as sanctions. Dkt. 523. While CCAF’s advocacy was less time-

consuming than the Master’s discovery work, it was also much less costly. The Fee Order draws

significantly on arguments raised by CCAF, so it appears the 218.4 hours spend over certain dates in

2018 greatly benefit the class. The common benefit is real.2

        The apparent $6.2 million benefit is more than monetary: as CCAF pointed out in its motion,

the Court’s approach to the fee award tracked CCAF’s suggestion to set appropriate fee awards ab

initio, thus eliminating the need to deem transfers to ERISA counsel as “sanctions.” Mot. at 14. The

benefit of this approach should be obvious in view of Lieff Cabraser’s opening First Circuit brief,

which attacks sanctions exclusively. Certainly sanctions being paid from Class Counsel to ERISA

counsel would have raised serious questions on appeal. Instead, the Court adopted CCAF’s

recommended approach of setting fees to every firm in view of the overall fee award. ERISA counsel

was paid more under the Fee Order not because of “sanctions,” but because the original fee award




        2 The Master has no opposition to paying CCAF from the       cy pres residual (Master Resp. 3 n.2),
but CCAF hopes the funds will be distributed as planned in at least three waves of payments. This
should either result in a very small residual amount less than $60,690, or uncashed checks large enough
that CCAF recommends further attempts at distribution.


                                                    5
            Case 1:11-cv-10230-MLW Document 653 Filed 10/27/20 Page 7 of 9




inappropriately paid them a much smaller multiplier than Class Counsel unbeknownst to the Court.

While not a monetary benefit, the conceptual clarity of CCAF’s approach helps ensure finality. 3

        Certainly the Master provided substantial benefit in preparing a detailed factual record, and

CCAF does not intend to detract from that work. CCAF simply contends its legal arguments also

provided a common benefit. The undisputed record shows that the Fee Order provides $6.2 million

more for the class than any party recommended except for CCAF. The Fee Order employs lower

percentage of the fund, also as CCAF alone recommended. Certainly the Master and the Court itself

deserve credit for this result—but that does not vitiate the common benefit CCAF is also partially

responsible for. And even if CCAF is only 50% or 10% or even 4% responsible for the benefit—

CCAF’s fee request is less than 1% of the $6.2 million benefit, so it is reasonable.

        While CCAF did not represent an objector in this case, an analogy can be drawn to objectors’

fees award, which are also justified under “the common-fund doctrine.” In re Southwest Airlines Voucher

Litig., 898 F.3d 740, 746 (7th Cir. 2018) (reversing and remanding district court and finding that

CCAF’s fee request for 10% of the settlement improvement was “modest”). About securities

objections, the First Circuit long ago held that courts should not assume that they would have reached

the same result even in the absence of meritorious objections. “We think it unfair to counsel when,

seeking to protect his client’s interest and guided by facts apparent on the record, he spends time and

effort to prepare and advance an argument which is ultimately adopted by the court, but then receives

no credit therefor because the court was thinking along that line all the while.” Green v. Transitron Elec.

Corp., 326 F.2d 492, 499 (1st Cir. 1964). So too here; the Court certainly recognized the relevant legal

issues, and it may have researched a similar result on its own, but CCAF advocated on behalf of a

position that no one else adopted—that the $75 million baseline fee award was excessive.


        3The Master does not disagree that his proposed partial resolution may have made the
maximum sanctions against the arguably less culpable Thornton and Lieff firms untenable. Mot. at 14.
Therefore, $6.2 million is a low estimate of the common benefit that CCAF generated.


                                                    6
         Case 1:11-cv-10230-MLW Document 653 Filed 10/27/20 Page 8 of 9




        For this reason, CCAF soundly claims to have helped create a common benefit on behalf of

others, and this common benefit alternatively justifies its motion for attorneys’ fees.


                                            CONCLUSION

        Amicus CCAF respectfully requests that the Court award it $60,690 in attorneys’ fees under

Fed. R. Civ. P. 54(d).



        Respectfully submitted,

        Dated: October 27, 2020                 /s/ M. Frank Bednarz
                                                M. Frank Bednarz (BBO No. 676742)
                                                HAMILTON LINCOLN LAW INSTITUTE
                                                CENTER FOR CLASS ACTION FAIRNESS
                                                1145 E Hyde Park Blvd. Unit 3A
                                                Chicago, IL 60615
                                                Telephone: 801-706-2690
                                                Email: frank.bednarz@hlli.org

                                                Theodore H. Frank (pro hac vice)
                                                HAMILTON LINCOLN LAW INSTITUTE
                                                CENTER FOR CLASS ACTION FAIRNESS
                                                1629 K Street NW
                                                Suite 300
                                                Washington, DC 20006
                                                Telephone: 202-331-2263
                                                Email: ted.frank@hlli.org

                                                Attorneys for Amicus Curiae
                                                Hamilton Lincoln Law Institute
                                                Center for Class Action Fairness




                                                   7
         Case 1:11-cv-10230-MLW Document 653 Filed 10/27/20 Page 9 of 9




                                     CERTIFICATE OF SERVICE

I certify that on October 27, 2020, I served a copy of the forgoing on all counsel of record by filing a
copy via the ECF system.


 Dated: October 27, 2020
                                                /s/ M. Frank Bednarz
                                                M. Frank Bednarz




                                                   8
